              EXHIBIT 4

                     Part 3




Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 1 of 35
Viewpoint: Trend                               Retail New Product'                             NutraSolutions: Diet                                   R&D Seminars: Pulse
Tracking, Topics   PAGE 9                      Trends by Catego    PAGE 11                     Food, Drink Formulating       PAGE 68                  Ingredient Benefits PAGE   76




    Prepared
       Foods
     MARCH2017
     VOLUME 186, ISSUE 3




                                                                               2017 RETAIL
                                                                               NEW •                                                  DUCTS
                                                                               AN                                                               !EP               GE 13



                    • It
                                                                                             PINIFFCT
                                                                                             SNACKING




                                                            =ekt!).fil'
                                                                          GRAINS Salted Caramel
                                                                                                               atarals        ✓ NO ANTIBIOTICS EVER
                                                                                                                              I. NO ADOED HORMONES
                                                                                                                                OR STEROIDS-



            Triscuit                                             'SUPER
                                                                                  snack bites
                                                                                                                I   r. I •
                                                                                                                                          I :=
                                                                               GRAINS

                                                                                  •




                                                                                                                       70.0
                                                                                         01-a                                                          S.
                                                                                         hwthi.            ,/tda
                                                                          fb
                                                                                         Curb            em...,
                                                                                          YOGURT
                                                                                        SMOOTHIE
                                                                                        CZEZI=1111
                    cuouli
                          teA11niev5192% PAW                                            _ Nene&           NATuREVALLEY
                                                                                                         NEW!
                                                                                                               P,l5Ctirr
     DRY
     xAINl r I
                                                                                                          teocoa,4bnond 2utteA,
                                                                                                                                          Pepin y f
                            HARMONIOUS  BLEND                                                                                             14 or
                                     T. APRICOT
                            ,   .011• AI URN                                                                                                          tt /




                                                                                                      GEnrro                          oar:, POU(JES
                                                                                                                                  4E7 YO.



                                                                                                  jltrir
                                                                                                  t
                                                                                                  eu
                                                                                                  k -
                   Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 2 of 35
                                                                                                                                                        A    bnp PUBLICATION
RETAIL PRODUCT TRENDS ANNUA.                             CONFECTIONS & SNACKS
                                                                                                                     Tom Vierhile,




See a Need. Fill a Need.
Snac,Ks, sweets tout tlavoi, health in bold new applications.

                                                                                             was the first Snickers bar to check in
                                                                                             at less than 200 calories. Mars says the
                                                                                             "crispy crunchy" segment of the choc-
                                                                                             olate market grew at better than a 9%
                                                                                             rate from 2011 to 2013, twice the rate
                                                                                             of chocolate overall, citing Nielsen data.
                                                                                                 Hershey added crunchy taste to its
                                                                                             Reese's brand with Reese's Stuffed with
                                                                                             (Reese's) Pieces Peanut Butter Cups in
                                                                                             2016, taking the product from concept
                                                                                             to consumer in about eight months—
                                                                                             lightning fast for a new product.
                                                                                                Nestle was bullish on crunchy in-
                                                                                             clusions and iconic health ingredi-
                                                                                             ents, bringing its Damak brand to the
                                                                                             US. This "treasured Turkish premium
                                                                                             chocolate brand" uses pistachios from
                                                                                             the Gaziantep region of Turkey, said
New processed snacks doubled in 2016 with an influx of chips based on vegetables, lentils,   to be the best place in the world for
beans and greens.                                                                            high-quality pistachios. The launch
                                                                                             also reflected the growing attraction
CONFECTIONS AND SNACKS com-                     olate; and Brookside Crunchy Clusters
pete for the same share-of-stomach,             with berry flavors and almonds. Pichu-
but are considered separate categories.
2016 saw the lines between the two
                                                berry Organic Pichuberries Covered in
                                                Dark Chocolate brought an up-and-
                                                                                                                 POINTS
areas blur as confection innovation             coming South American superfruit to            1. "Better for you" inclusions such as fruits and am
picked up taste, texture, and ingredi-          sweet snackers; the pichuberry is rich            nuts can help reduce guilt. Thirty-eight of
ent cues from snacks.                                                                             American consumers agree that they would feel
                                                in naturally occurring antioxidants.
                                                                                                  less guilty consuming unhealthy foods or drinks
   The term "snackfection" described               "Better for you" inclusions such as
                                                                                                  if they contained a healthy ingredient, says a
Hershey's Snack Bites, Reese's Snack            fruits and nuts can help reduce guilt.            2015 survey by GlobalData (formerly Canadean).
Mix, and Payday Snack Bites — a trio of         Thirty-eight of American consumers
launches at the "intersection of snack-         agree that they would feel less guilty         2. New processed snacks doubled in 2016 with
                                                                                                  an influx of chips based on vegetables, lentils,
ing and confection." The trio blended           consuming unhealthy foods or drinks
                                                                                                  beans and greens.
candy ingredients with pretzels, nuts,          if they contained a healthy ingredient,
peanuts, and almonds to capitalize on           says a 2015 survey by GlobalData (for-         3. Meat snacks went artisan, ethnic, and clean
"sweet snacking" opportunities.                 merly Canadean).                                  label in 2016, to help extend the category's win
   Chocolate-drenched fruits and nuts              The "snackfection" trend piqued                streak. Per GlobalData, meat snacks are the
                                                                                                  fastest-growing snack category, expected to
also went after sweet snacking. Leading         the interest of candy bar makers. Mars
                                                                                                  grow at a 10.5% compound annual growth rate
by example were Dove Chocolate Coat-            Chocolate's Snickers Crisper candy                for the period from 2015 to 2020.
ed Fruit & Nut Snack, with blueberry            bar used crisp rice and peanuts to add
juice infused cranberries in dark choc-         crunch with fewer calories; Crisper



MARCH 2017
           Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18  Page 3 of 35
                                                                 PreparedFoods.com                                                                   37
                                                                                  THE HOME OF
                                                                                 VANILLIN
                                                                                     Borregaard's Vanillin House hosts
                                                                                         the full range of Vanillin:
                                                                                  • Vanillin from Wood • Vanillin and Ethyl Vanillin
                                                                                  • Standard Vanillin Flavours • Vanillin Creations
                                                                                            • Customized Vanillin Flavours
                  Ida            Ar,
                                                                                           Borregaard is the only producer
Where confections meet snacks. Hershey's creates "snackfection" line.               of Vanillin from wood: the sustainable Vanillin,
                                                                                     made from natural, renewable raw material.
of premium chocolate, a sector growing by double-digits for several
years now, according to Nestle.                                                                      www.vanittin.com
  Premium chocolate growth is opening the door to new brands.
Wild Ophelia Peanut Butter Cups hit store shelves in novel flavors                                         .,,,„
such as Caramelized Bananas and Smoked Salt. The brand aimed to
                                                                                                          h
                                                                                                              ,
"bring unconventional American inspired chocolate creations main-                                     ti.,MLL mik
stream and revolutionize the local chocolate aisle." Also making                                      "P-
                                                                                                        <_-
waves in premium chocolate was Chuao Chocolatier's Lovely by Ch-
                                                                                                 EXPERT RANGE
uao Chocolatier Organic Dark Chocolate Bar. Aimed at women, floral
flavors like Coconut Hibiscus and Raspberry Rose stood out.
   Even mass-market chocolate and candy brands moved upscale. Her-
                                                                                  EuroVanillin
shey's Kisses Deluxe (twice the size of regular Kisses) went from seasonal         CHOCOLATE
gift offering to everyday packaging. Kraft Heinz unveiled premium soft             A vanillin flavour, designed
caramels under the Kraft Candy Kitchen brand in flavors like Sea Salt.             for products that contain
                                                                                   chocolate.
   Flavor innovation in chocolate took cues from coffee, desserts, and
seasonal favorites in 2016. Eight O'Clock Coffee Thins and Krispy
Kreme Doughnuts Coffee Thins each introduced the concept of "ed-                  EuroVanillin
ible coffee treats." Chocolate bar-like in appearance, both are made               DAIRY
with real coffee beans and marketed as a new way to enjoy a boost of
                                                                                   A Vanillin flavour, designed
caffeine. The hybrid product gained shelf space in the coffee section              for the World of Milk
of supermarkets, which is new real estate for a "chocolate" bar.                   and Ice-Cream.                       j
  Mars Chocolate's M&M's brand took flavor cues from all three
areas in 2016 with White Strawberry Shortcake, Hot Chocolate, and                  EuroVanillin
Coffee Nut flavors. The latter beat out Chili Nut and Honey Nut fla-
vors as part of a 75th anniversary "Vote!" campaign where more than                BAKERY
1 million votes were cast for a new peanut-flavored M&M's addition.                A Vanillin flavour, developed
                                                                                   for use in sweet bakery products
Hershey also added new flavors to its Kisses brand with Carrot Cake                like biscuits, cakes and wafers.
and Birthday Cake, the latter an especially hot flavor in 2016.
  Outside of chocolate, innovation in fruit snacks, jelly beans, and gummy
candies picked up. Jelly Belly launched Organic Jelly Beans in a 10-flavor         EuroVanillin
assorted mix; the beans had a pectin center versus the usual cornstarch. Jel-      PLUS
ly Belly also added Organic Fruit Flavored Snacks, made with real fruit juic-      The EuroVanillin Plus line is
es and purees. Ferrara Candy's Black Forest brand added Organic Gummy              Borregaard's range of Vanillin
                                                                                   Flavours based on EuroVanillin
Candy in Worms and Bears shapes. Ferrara said the launch was "America's
                                                                                   Supreme.
first nationally available certified USDA organic gummy."


             Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 4 of 35
MARCH 2017                                             PreparedFoods.com        www.borregaard.com                Borregaard
RETAIL PRODUCT TRENDS ANNUAL I                                       CONFECTIONS & SNACKS



                                                                                                                               Vegetable Chips, the Vegetable variety us-
                                                                                                                               ing ingredients left over from the making
               Oberto                                 Oberto                                       Oberto                      the company's cold pressed juices. Saf-
                                                                                                                               fron Road's BeanStallcs puffed snack used
     TRAII MIX                           TRAIL MIX                                     TRAIL MIX                               green peas, cannellini and pinto beans to
                      TERIYAKI CHICKEN   50'="                                                              SPICY SWEET BEEF   deliver 4g of plant protein per serving.
      I AllIfIGIAL MOMS                                                                NO GR1IFICIAL INGREDIENTS
                                         NO ARTIEIGIAl INGREDIENTS
                                                                                                                                   Plant-based snacks drew interest
                                                                                                                               from well-known brands in 2016. Fri-
                                                                                                                               to-Lay launched Simply Tostitos Black
                                                                                                                               Bean Chips along with SunChips Veggie
                                                                     11         I                                              Harvest Veggie & Whole Grain snacks.
     MEMO                                alnico*                                       Villa Mil
                                                                                                                               Both were part of a new push toward
  111.1.1111111111111MAIMI
                                                                                                                               premium snacks by Frito-Lay, a sector
                                                                                                                               the company says is growing four times
Oberto says jerky has about 15% household penetration in the US, well under the 50% household                                  faster than the rest of its snack portfo-
penetration for trail mix. Combining the two could broaden the audience for jerky while making trail
                                                                                                                               lio. Kettle Foods rooted around with
mix higher in protein.
                                                                                                                               Kettle Uprooted Real Vegetable Chips
                Wrigley extended its Starburst brand                      third flavor, a new way to customize the             in varieties made with sweet potatoes,
             into gummies via Gummies Fruit Chews                         chewing gum experience.                              beets, and parsnips.
             in Original and Sours flavors. Jelly Belly                      Marshmallow candies could emerge                      Other lesser known vegetables greet-
             added a fourth edition to its BeanBoo-                       as a promising new niche in 2017. Sono-              ed snackers including jicama and lupini
             zled Dare to Compare Flavored Jelly                          ma Brands launched Smashmallow                       beans. Known as the "Mexican potato,"
             Beans lineup with two new "nasty" jelly                      Marshmallows in 2016, the first "snack-              jicama is a fiber- and potassium-rich root
             bean flavors — Spoiled Milk and Dead                         ing" marshmallow with 70 to 90 calories              vegetable with an apple/potato taste, but
             Fish—mixed among several others. The                         per serving. Sold in seven flavors includ-           with half the calories or carbohydrates
             BeanBoozled Challenge is responsible                         ing Mint Chocolate Chip and Espresso                 of a potato. JicaChips Ancient Root Veg-
             for at least two YouTube videos with                         Bean, Smashmallow positions marsh-                    etable Chips extended jicama into chips.
             more than 20 million views each. •                           mallows as an everyday snack.                         Lupini beans look like oversize lima
                Intensive flavors and new packaging                          Snack innovation was a free-for-all               beans and are common in Latin America
             were highlights for mints. Dentyne Ice                       in 2016 as the "everything is a snack"                and Italy, but unknown in the US. That
             Sub Zero Avalanche Mint was fleck-                           concept gained traction with help from                could change with Brami Snacking Lu-
             ed with cooling crystals for an intense                      Millennials. A 2016 survey of Ameri-                  pini Beans — a shelf-stable snack rich in
             cooling sensation. New England Con-                          cans aged 20-29 by the Private Label                  protein and fiber yet low in fat — in flavors
             fectionery's Sweetheart Mints came                           Manufacturer's Association found                      like Sea Salt and Chili Lime.
             packed in a metal tin with a mirror in-                      49.6% agreeing they had "no set sched-                   Chickpeas are rising in plant-based
             side, enabling a quick appearance check                      ule or times for meals:' The same study               snacks. Chic-a-Peas Baked Crunchy
             while freshening the breath. NECCO                           found that while 58.2% of Millennials                 Chickpeas landed alongside nuts and
             says that 80% of mint sales are to wom-                      preferred traditional salty snacks for                seeds in stores as a high fiber and protein
             en, the intended audience.                                   snacking, one-third or more also fa-                  snack. Chickpeas also powered Hippeas
                Chewing gum innovation also in-                           vored fresh fruit, raw vegetables, cook-              Organic Chickpeas Puffs, a high fiber
             cluded seasonal and dessert flavor                           ies, candy, donuts, cheese, yogurt, or                and protein puffed snack nutritionally
             highlights. Wrigley added a Hot Cocoa                        cottage cheese — indicating that almost               superior to the usual puffed snack.
             flavor to its Hubba Bubba Bubble Gum                         anything can be a "snack?'                               Another new snack ingredient to
             while Project 7 let consumers Build a                           New processed snacks doubled in 2016               consider in 2016 was insect protein.
             Flavor with S'Mores and Key Lime Pie                         with an influx of chips based on vegeta-              Chirps Cricket Chips used cricket flour
             chewing gum flavors. These flavors can                       bles, lentils, beans and greens. Forager              as an ingredient (along with corn, navy
             be enjoyed alone or mixed to create a                         Project covered all three with Organic               beans, and pea flour) for a chip with


            Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 5 of 35
                                                                               MARCH 2017
40            PreparedFoods.com
RETAIL PRODUCT TRENDS ANNUAL CONFECTIONS & SNACKS



                                                                                                       tein. Trail mix also went in the opposite
                                                                                                       direction, with Ginger's Healthy Habits
                                                                                                       Veggie Trail Mix from raw vegetables
           ;it, Li     ÷f, LIT      -t4p.LIT      JAPAITTL
                                                                                                       (tomatoes, zucchini), nuts and seeds.
                       K ER4        KERN          KERNE
                                                  Zolytt                                                  Popcorn and pork rinds went artis-
                                                                                                       anal in 2016, while pretzels added heat
                                                     (779
                                                                                                       and meat. Little Kernel Mini Popcorn
                                                                                                       moved hulless, miniature popcorn
                                                                                                       kernels into ready-to-eat popcorn in
                                                            "'      sec-J.4,                           flavors like Truffle Sea Salt. Meanwhile,
                                                                                                       Pork Clouds Fried Pork Skins encour-
                                                                                                       aged its consumers to pair the snack
Mini Goes Big. Miniature popcorn with on-trend artisan flavor appeal.                                  with a craft brew, offering flavors like
                                                                                                       Rosemary & Sea Salt. Elsewhe're, Snack
          four grams of protein per serving.                Brands' showed that fruit chips and po-    Factory's Pretzel Crisps debuted in a
          Chiridos Air-Puffed Chips also used               tato chips could co-exist with Fruit &     Bacon Habanero flavor. The company
          cricket flour for a gluten-free chip with         Potatarr Crisps, with potato chips and     said that bacon flavored snack sales are
          5g of protein per serving.                        banana chips in the same bag.              up six-fold since 2010.
             Potato chip launches dipped in 2016,              Meat snacks went artisan, ethnic, and       Sodium has long been an issue for
          but new flavors like Sriracha proliferat-         clean label in 2016, to help extend the    snacks. ConAgra Foods addressed the
          ed. Neal Brothers added a Spicy Srira-            category's win streak. Per GlobalData,     issue with David Simply Seeds Jumbo
          chup Kettle Chips flavor that blended             meat snacks are the fastest-growing         Roasted Sunflower Seeds. The Lightly
          ketchup with Sriracha to manage the               snack category, expected to grow at a      Salted flavor had 80% less sodium than
          heat level. Frito-Lay had "limited time           10.5% compound annual growth rate           regular sunflower seeds.
          only global flavors" for Lay's including          for the period from 2015 to 2020.              Looking ahead, snack makers will
          Brazilian Picanha (steak & chimichur-                 Meat District Jerky Co. offered Tri    want to pay attention to innovators
          ri sauce) and Indian Tikka Masala. A              Tip Beef Jerky — a premium cut of meat      from unexpected places. PRO2snax
          "Passport to Flavor" marketing program            — in flavors like IPA Peppercorn. Little    Produce & Protein Snack offered a
          offering "miles" and "passport stamps"            Red Dog Bak Kwa had a moist jerky rec-     "healthy protein" refrigerated snack
          supported the debut. Wise Foods went              ipe popular with street food vendors in     combining cheese, nuts, fruits, and
          local with its Food Truck Favorites Po-           Singapore and Malaysia that roast jerky     pretzels in sectioned plastic trays. The
          tato Chips based on food truck recipes.           over charcoal, offering it in in flavors    manufacturer, Reichel Foods, says that
          The Beef Barbacoa Tacos flavor was in-            like Lemongrass Ginger. Jack Link's         fresh fruit is the fastest-growing snack
          spired by Boston's North East of the Bor-         went clean label with Lorissa's Kitchen     in the US and that half of consumers
          der food truck. Gourmet cheese inspired           in flavors like Premium Steak Strips        are trying to consume more protein.
          Cape Cod's Limited Batch Smoked Gou-              made with 100% grass-fed beef.                 New snack ideas are also rising from
          da Kettle Cooked Potato Chips.                        Meat snacks popped up in trail mixes    center-store categories. Hormel Foods
             Some potato chips went the healthy             in 2016 with Oberto Trail Mix blending      added Skippy P.B. Bites in 2016, a
          route. Vegan Rob's Kettle Chips went              beef jerky with pecans, walnuts, pump-      puffed snack with a non-sticky peanut
          vegan in flavors like Spinach & Mat-               kin and sunflower seeds, dried cran-       butter coating promoted as a healthful
          cha. This brand also launched Turmer-             berries, golden raisins and chocolate       way to satisfy after school hunger. GA
          ic Chips "supergrain" crispy pump-                 chunks. Oberto says jerky has about
          kin-flavored chips with algal flour as             15% household penetration in the US,      Tom Vierhile is Innovation Insights Director
          an ingredient. Popchip added a Potato             well under the 50% household penetra-      for GlobalData (fomierly Canadean). and is
          Ridges Popped Chip Snack with "72%                 tion for trail mix. Combining the two     focused on new products. trends and intel-
          less fat and 55% less calories than the            could broaden the audience for jerky      ligence in new consumer packaged goods.
          leading ridged chip brand." Pirate                while making trail mix higher in pro-      Follow him on Twitter at @TomVierhile.



42
           Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 6 of 35
           PreparedFoods.com
                                                                                                                               marlo
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 7 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 8 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 9 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 10 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 11 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 12 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 13 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 14 of 35
Bell Ringers                                 Fiber Rich                                Sunny Side Up
Masterful merchandising ideas for            The skinny on how retailers can bulk up   Humanely produced eggs gain
seasonal celebrations Pages 52, 62           sales throughout the store Page 68        with shoppers Page 76




     Market Bistro
     by Price Chopper,
     Latham, N.Y.
                                                            Innovation and reinvention set the tone for a new
            Case 3:17-cv-00652-KDB-DSC
                                                              slate of winning supermarket design concepts
                      August 2015 • Volume 94 Number 8 Document 45-7 Filed 10/29/18 Page 15 of 35
                         $10 • www.progressivegrocer.com                                                       Page 22
           Grocery          Candy & Snack Merchandising




                                                        Limited
                                                Success
                      The impending fall and winter holidays prompt a grand rollout of themed items
                               in center store, along with appropriate selling strategies.
                                                                   By Bridget Goldschmidt




                      A
                                            s summer gives way to autumn,         tion consists of Pumpkin Caramel with Sea Salt
                                            shoppers at Lubbock, Texas-           Delightfully Tin & Crispy Cookies, Pumpkin
                                            based United Supermarkets             Cheddar Cheese Straws, and Pumpkin Spice Mora-
                                            begin to grow excited about new       vian Cookies. “As demand for pumpkin products
                                            treats heralding that time of year,   continues to grow, we anticipate a very positive
                                            which brings with it Halloween        reception in the marketplace,” says Salem President
                      and Tanksgiving, and the knowledge that Christ-             Brooke Smith.
                      mas, Hanukkah and New Year’s aren’t far behind.
                          “Shoppers anticipate fall favors more and
                      more,” notes Mike Osornio, senior business man-
                      ager for center store at the 37-store chain with
                      locations in 24 Texas markets. “It seems to set the
      Shoppers        tone for the season.”
 anticipate fall          Generating most of this excitement, according
  flavors more        to Osornio, is “the snack category, [which] does
   and more. It       not have the same fall favors year after year. For
  seems to set        example, chocolate-covered chips and pumpkin or
   the tone for       spice cookies are fairly new to the category and
  the season.”        season, versus items that have been produced
                      year after year, like red-and-green-packaged
     —Mike Osornio,   candy or candy canes.” Perhaps in response
United Supermarkets   to this positive reaction on the part of
                      consumers, he’s observed “an increase in
                      limited-edition fall favors from more
                      and more manufacturers.”
                          One of those is Winston-Salem,
                      N.C.-based Salem Baking Co.,
                      whose new Pumpkin Collec-




      62    | Case  3:17-cv-00652-KDB-DSC Document 45-7
              Progressive Grocer | Ahead of What’s Next | August 2015
                                                                                      Filed 10/29/18 Page 16 of 35
         Grocery        Candy & Snack Merchandising



                        Blurred Lines
                        Seasonal snacks may be creating greater buzz than
   Candy brands         candy by virtue of their relative novelty, but they’re
 are moving into        often borrowing from the candy ingredient list to
                        do so, with chocolate, caramel and peppermint
    the snacking
                        among the favored favors.
       space and             Indeed, Claire Cretors, president of Waukegan,
      traditional       Ill.-based G.H. Cretors, a maker of gourmet favored          of resealable cubes flled with traditional holiday
     snacks have        popcorn, has observed a “blurring across category lines      candy and holiday-themed snack mixes; and Festive
    been inching        — candy brands are moving into the snacking space            Favorite Chocolate and Yogurt Pretzels. According
    closer to the       and traditional snacks have been inching closer to the       to Director of Marketing Chad Hartman, consumers
    candy space.        candy space.” Adds Cretors, “Tere are no more ‘rules’        “love Christille Bay because they can buy an assort-
    There are no        when it comes to playing in your category during the         ment of snacks … all in one package. Tey like the
     more ‘rules’       holiday season.” She also notes as major seasonal trends     unique snack mixes in the resealable cubes, especially
when it comes to        the continuing proliferation of new and unique favors        Reindeer Food, which blends … peanuts, candy corn
  playing in your       — sweet, savory, and sweet and spicy, among others —         and dried fruit. Festive Favorite has also had positive
                        and the launch of indulgent favors.                          feedback for the beautifully designed bag and the
 category during
                             G.H. Cretors has just entered the seasonal-             tasty coated pretzels inside.”
      the holiday       snacking arena; the company’s frst such lineup
        season.”        consists of four SKUs: Orchard Apple Caramel                 Big Shippers
     —Claire Cretors,   Corn, Pumpkin Spice Caramel Corn, Double                     Tropical’s seasonal merchandising strategy has a
        G.H. Cretors    Chocolate Caramel Corn, and a tin with three                 solid grounding in experience. “We have found
                        favors: Orchard Apple Caramel Corn, Pumpkin                  that shippers or being part of destination holiday
                        Spice Caramel Corn and G.H. Cretors’ “famous”                displays are the best merchandising,” says Hartman.
                        Chicago Mix. “Tese favors will be targeted to                “With shippers, you stick out from the normal fow
                        consumers seeking premium, artisanal and unique              of a grocery store, so it is easy to catch the shop-
                        seasonal favors to enjoy at home, share with friends         per’s eye with the right product. Dedicated holiday
                        or give as a holiday gift,” Cretors says.                    displays are a key part of in-and-out holiday sales in
                             Another newcomer to the segment, West Palm              grocery and retail stores. Tey are a destination that
                        Beach, Fla.-based Brownie Brittle LLC, is launch-            consumers go to and buy; having your products in
                        ing Chocolate Chip with White Snowfake Drizzle,              that display talks to all consumers [who] are seeking
                                        Mint Chocolate Chip with Dark                out products such as yours.”
                                         Drizzle and Salted Caramel with                 He continues: “Te key to our marketing strategy
                                         Dark Drizzle varieties, all in festive      is providing visually appealing product in key desti-
                                         snowfake-spangled packaging.                nation locations. All of our packages show as much
                                            Te inspiration to create the line,       product as possible so consumers know exactly what
                                         notes company founder Sheila G.             they are getting. … Establishing great locations
                                         Mains, arose partly from an emerging        within the store to attract customers is a second key
                                         consumer need: “While the holidays          strategy to get maximum consumer visibility.”
                                         are usually seen as a time for indulging,       For its Pretzel Crisps line, available annually in
                                        one of the trends we have seen is the        Dark Chocolate & Peppermint and White Choco-
                                        idea of ‘indulging responsibly,’ and this    late & Peppermint holiday varieties, Snyder’s-Lance
                                        was one of the catalysts that sparked        Inc., also based in Charlotte, similarly discovered
                                        the idea for this treat.”                    “that pre-packed shippers work best around the
                                            In addition to its new holiday           holidays because of their simple and clean design,”
                                        SKUs, Brownie Brittle has joined             says Eric Van De Wal, VP marketing and innova-
                                        forces with the St. Helena, Calif.-          tion at Clearview Foods, a division
                                   based Robert Mondavi Winery “to show-             of Snyder’s-Lance. “Holiday
                        case how well chocolate works with their wines,”             shopping is a busy time of
                        says Mains. “Tis will take place during the                  year, so we like to en-
                        months of November and December, [and] will                  sure that our products
                        include a bottle necker with a coupon for Brownie            stand out in the deli
                        Brittle on select Mondavi varieties.”                        aisle as simply and
                                                                                     clearly as possible.”
                        Visual Appeal                                                    “We plan on us-
                        Among established seasonal players, Charlotte,               ing holiday-themed
                        N.C.-based Tropical Foods has Christille Bay, a              header cards on
                        line of four-compartment party trays; a collection           our limited-edition


      64    | Case   3:17-cv-00652-KDB-DSC Document 45-7
               Progressive Grocer | Ahead of What’s Next | August 2015
                                                                                         Filed 10/29/18 Page 17 of 35
      Grocery       Candy & Snack Merchandising



              product packaging. Te header                                                           can stand, hang or mount to
              cards will reinforce the deca-                                                         capture impulse purchases.”
         From dent theme of our holiday in-                                                             Te company’s seasonal
pumpkin spice dulgent line and give a uniform                                                        promotions include Holiday on
   or caramel look on displays.”                                                                     the Go, slated for November
                                                                                                     and December, during which
  apple flavors     Candy’s Still Dandy                                                              consumers who buy Mars’
    during the      Of course, seasonal candy’s still                                                Singles products can send
    autumn to       a big deal. Although it’s a mature category with no       a text for the chance to instantly win free Mars
   peppermint       major major shifts in brands or favors, and therefore     Chocolate and cash cards.
 in the winter,     experiences only to moderate year-over-year gains,            Bethlehem, Pa.-based Just Born, maker of the
    consumers       United’s Osornio notes, “Seasonal candy sales are         iconic Peeps candies and other items, also embraces
 want to enjoy      approximately 20 percent of all candy sales.”             the importance of packaging for its seasonal ofer-
 their favorite         “Seasonal favors, shapes and packaging continue       ings. “At Christmas, consumers are looking for a
       seasonal     to drive excitement for the category,” afrms Brandy       product that fts into a stocking, and for Halloween,
      flavors in    Woolford, associate manager, brand public rela-           a snack size for the Halloween bowl,” notes Mat-
    new forms,      tions at Te Hershey Co., whose upcoming products          thew Pye, VP of corporate
                    include limited-edition Lancaster Caramel Apple           afairs and trade relations.
     including      caramels in the fall, and Kit Kat Dark Chocolate          Te company’s fall and
        candy.”     Mint Miniatures and Hershey’s Peppermint Bark             winter holiday lineup in-
—Brandy Woolford,   Bells, the latter previously available only at Target,    cludes Mike and Ike Zours
  The Hershey Co.   for the winter holidays. “From pumpkin spice or           Zombies in fve intense sour
                    caramel apple favors during the autumn to pep-            fruit favors and Red Velvet
                    permint in the winter, consumers want to enjoy their      Christmas Peeps dipped in
                    favorite seasonal favors in new forms, including          cream-favored fudge.
                    candy. Seasonally themed packaging is defnitely an            In common with Mars,
                    important factor, as packaging is often one of the frst   Just Born looks beyond mer-
                    things that catches a consumer’s eye.”                    chandising only in the sea-
                        Over at Hackettstown, N.J.-based Mars                 sonal candy aisle, seeking out
                       Chocolate North America, whose M&M’s                   “secondary placement such
                               brand is the most-purchased chocolate          as in the specialty sections,
                               brand for gifting, stufng stockings and        baking aisle or on displays,”
                               flling candy bowls, according to the           notes Pye. To that end, Just Born has teamed
                               “Christmas Beacon Report,” seasonal            exclusively with Target on an item that, like Snickers
                               products include redesigned variety            Baking Bites, aims to inspire consumers to include
                               bags and fun-size packaging to “really         their preferred seasonal candy in baked goods.
                               stand out on shelf ” during Hallow-                “Te new Peeps Halloween Marshmallow Top-
                               een, and M&M’s White Peppermint                pers kit includes a variety pack of Peeps tomb-
                               Candies, according to Larry Lupo, VP           stones, pumpkins, cats and ghost-shaped marsh-
                                  of sales/grocery, convenience & drug        mallows with a recipe on the back of the package
                                  channels. Another seasonal innova-          that encourages consumers to bake cupcakes with
                                   tion: Snickers Baking Bites for the        Betty Crocker products and top the cupcakes with
                                  Holidays, which, he notes, enables          Peeps,” explains Pye. “Te kit is a test and will be
                                “consumers to add their favorite candy        placed in the seasonal set.”
                             bar to their family recipes.”                        If the item — Just Born’s frst in the baking set
                                 “Vibrant seasonal packaging adds             — does well, “it will be rolled out nationally with
                             excitement to the seasonal aisle, attracts       additional seasonal kits to drive baking and crafting
                             attention to stand out on shelf and is a         activity,” he says, noting that the company will also
                             very important cue to connect with the           team with Universal Pictures for the winter holiday
                              shopper,” says Lupo, echoing Woolford’s         DVD releases of “Minions” and “Jurassic World.”
                                observation. “Secondary displays are              Whether candy or snacks, fall- or winter-themed,
                                 key to grabbing shoppers’ attention,”        seasonal items defnitely have an impact on retailers’
                                  he adds. “Two new displays from             sales. Afrms United’s Osornio: “As soon as product
                                  Mars that showcase single bars and          lands in our stores, we begin to see sales spike.” PG
                              seasonal shapes are the Mixed Shapes
                             Miniwings — which keep the aisles clear
                                                                               For more about seasonal candy and snacks,
                     and can hang anywhere in the store — and the              visit Progressivegrocer.com/seasonalcandysnacks.
                    Mixed Shapes & Singles Towers, which retailers


    66   | Case   3:17-cv-00652-KDB-DSC Document 45-7
            Progressive Grocer | Ahead of What’s Next | August 2015
                                                                                  Filed 10/29/18 Page 18 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 19 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 20 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 21 of 35
                                                Date:                Sunday, May 01, 2016
SHELBY REPORT OF THE MIDWEST                    Location:            GAINESVILLE, GA
                                                Circulation (DMA):   14,627 (N/A)
                                                Type (Frequency):    Magazine (M)
                                                Page:                30
                                                Section:             Main
                                                Keyword:             Pretzel Crisps


               Snyder's-Lance Introduces
               Range of New Snacks
                  Snyder's-Lance is debuting a number of new products
               across several of its brands, including a variety of options that
               the company says will satisfy consumers' on-the-go lifestyles
               and better-for-you diets.
                  Snyder's of Hanover is expanding its line of Sweet and Salty
               Pretzel Pieces to include a new creation: S'mores, featur-
               ing chocolate and marshmallow flavors on sourdough hard
               pretzel pieces.
                  With Snyder's of Hanover Filled Pieces, the pretzel maker
               has taken the middle out of its pretzels and packed in peanut
               butter, adding 4g of protein. Filled Pieces combine a salty,
               pretzel shell with peanut butter. Snyder's of Hanover also is
               introducing 50 Percent Less Fat Pretzel Pieces in two flavors:
               Zesty Ranch and Everything.
                  Lance, the makers of the first gluten-free sandwich cracker,
               has a new line of certified gluten-free sandwich cookies filled
               with peanut butter.
                 Also new from Lance is its Lemon Crème Nekot cookies,
               featuring a lemon crème filling sandwiched between two
               Nekot cookies.
                 Cape Cod introduces two Limited Batch flavors, Roasted
               Black Garlic and Smoked Gouda potato chips. These are
               made in small batches and available for a limited time only.
                 Snack Factory, makers of the original pretzel-shaped
               cracker, Pretzel Crisps, is expanding its line of Gluten Free
               Pretzel Crisps by offering the larger, deli-style Gluten Free
               Original Pretzel Crisps.
                 Additionally, Snack Factory will debut its first innovations
               beyond pretzels this year with the introduction of Tortilla
               Chips and Pita Chips. They are free from artificial ingredients.
               Tortilla Chips are available in Sea Salt and Garlic Hummus,
                                                                         111.1111




              and Pita Chips come in Sea Salt and Garlic Parmesan flavors.
                 Later this year, Snack Factory Pretzel Crisps will roll out
              a limited-edition release of Bacon Habanero Pretzel Crisps.
                 Late July Snacks extends its taco truck-inspired Clasico
              Tortilla Chip line with two new flavors. Buffalo Queso Tortilla
              Chips seasoned with hot and savory buffalo spices and
              blended with organic cheddar cheese, and Sriracha Fresca
              Tortilla Chips. They are made with USDA Certified Organic,
              Non-GMO Project Verified whole ground corn and also are
              gluten- and nut-free and Kosher.
                 Eatsmart Snacks had added more flavors. Made with black,
              pinto and navy beans, Eatsmart Snacks is launching two vari-
              eties of Three Bean Tortilla Chips: Garlic Hummus and Spicy
              Black Bean. Both items are made with non-GMO ingredients,
              contain 14g of whole grains and are gluten-free.




         Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 22 of 35
                                             Date:                Sunday, May 01, 2016
SHELBY REPORT OF THE MIDWEST                 Location:            GAINESVILLE, GA
                                             Circulation (DMA):   14,627 (N/A)
                                             Type (Frequency):    Magazine (M)
                                             Page:                30
                                             Section:             Main
                                             Keyword:             Pretzel Crisps




                 Archway Cookies is introducing Gluten-Free Cookie Chips.
              The thin and crispy cookies come in two varieties: Chocolate
              Chip and Sugar Cookies.
                 The long-time cookie maker also introduces new Archway
              Mini Salted Caramel Shortbread.
                 Stella D'oro, which makes premium Italian cookies, break-
              fast treats and breadsticks, is introducing Lemon Starlets.
              This star-shaped vanilla cookie has a center filled with lemon
              fruit.
                The new Snyder's-Lance products are on store shelves now.




         Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 23 of 35
                                                                                         marlo
                                                                                               Date:                        Friday, May 01, 2015
SHELBY REPORT OF THE WEST                                                                      Location:                    GAINESVILLE, GA
                                                                                               Circulation (DMA):           14,056 (N/A)
                                                                                               Type (Frequency):            Magazine (M)
                                                                                               Page:                        27,28
                                                                                               Section:                     Main
                                                                                               Keyword:                     Pretzel Crisps




                                                                                                                                2013, features items made with thick slices of premium beef.
New in Snacks from...                                             Cheez-It
                                                                    Cheer-It is making its first appearance in the chip aisle
                                                                                                                                Three flavors preceded No. 9: Original No. 11, Peppered No.
                                                                                                                                15 and Teriyaki No. 17.
                                                                  with Cheer-It Crunch'd. The cheesy puff is made with 100
Honey Stinger                                                     percent real cheese and offered in two flavors: Cheddar
                                                                                                                                  "There's no doubt that the meat snacks category has seen
  Honey Stinger, a manufacturer of honey-based nutritional                                                                      great growth since the introduction of turkey and pork; said
                                                                  Cheese and Hot & Spicy.                                       Kevin Papacek, director of marketing for Jack Link's Jerky."...
products, has introduced two new flavors: Caramel Stinger
Waffles and Grapefruit Energy Chews.                                                                                            We are excited to offer this new, premium bacon product to
  "Our Organic Stinger Waffles and Organic Energy Chews                                                                         consumers nationwide"
are our two most popular product lines; said Jennifer Shea,                                                                        Jack Link's Small Batch Hickory Bacon Jerky is packaged in
national sales manager. "The addition of the new flavors                                                                        a 2.5-oz. package, SRP $5.99.
will strengthen these already popular product lines, giving
customers mom flavor options for their nutrition needs."                                                                        Cracker lack
  The Caramel Stinger Waffle uses organic honey and other                                                                         Cracker Jack has unveiled a new variety: Chocolate Peanut
organic ingredients, making Stinger Waffles a certified                                                                         Butter Flavored Popcorn.
USDA Organic product. Each waffle is individually wrapped                                                                         "Chocolate peanut butter is among the most popular flavor
for on-the-go snacking; SRP $1.39.                                                                                              pairings of all-time; said Haston Lewis, senior director of
                                                                                                                                marketing for Frito-Lay, which owns the Cracker Jack brand.
Siena Foods                                                                                                                     "With a sweet and savory taste profile, this new Cracker Jack
   Biena Foods' line of roasted                                                                                                 brand flavor will be enjoyed by families all across America:.
chickpea snacks is now                                                                                                            Cracker Jack Chocolate Peanut Butter Flavored Popcorn is
Non-GMO Project verified,                                                                                                       available in 4-oz. bags; SRP $1.49.
and the certification coincides                                     "Crunch and a snack made with 100 percent real cheese
with the company's debut of a                                     have always been key to our cheery devotees, and Cheer-It     Meat Chips
spicy habanero variety.                                           Crunch'd delivers both," said Mark Miller, director of           A brand new snack chip hitting the marketplace may
   "This 'seal of approval'                                       marketing-salty snacks. "We aimed to provide everything       change the way consumers eat protein. Meat Chips is the
simply takes our commit-                                          that Cheer-lt fans love about the original while ramping up   first seasoned gluten-free tortilla chip made with real white
ment to better ingredients                                        the crunch In a fun new way:'                                 chicken meat and ground corn. With 21 grams of protein
to the next level; said Poorvi                                      SRP $2.89.                                                  per snack size grab bag, this new product offers the protein
Patodia, founder and CEO of
Biena Foods. "It shows our fans                                   Jack Link's
that we truly walk the walk                                          Jack Link's new Small
when it comes to keeping our                                      Batch Hickory Bacon
chickpea snacks dean, simple                                      Jerky No. 9 is seasoned
                                                                                                 JACK LINK'S
and deliciously crunchy. Biena                                    with premium ingredi-
Chickpeas are a much better                                       ents and slowly hickory        Affirgl'i(71
alternative to the standard                                       smoked for rich flavor.
chips and nuts that are out there"                                   Following     original
   Habanero Roasted Chickpeas provide 130 calories per            family recipes, the Jack
serving, 5g of protein and 24 percent of daily fiber. All Biena
snacks are non-GMO, gluten free and are high in protein and
                                                                  Link's Small Batch
                                                                  Handcrafted Beef Jerky
                                                                                                  PAT'4"
                                                                                                                                                                             Please see page 28
fiber, with 55 percent leas fat than traditional chips.           lineup, launched in




                            Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 24 of 35
                                                                                                 Date:                            Friday, May 01, 2015
SHELBY REPORT OF THE WEST                                                                        Location:                        GAINESVILLE, GA
                                                                                                 Circulation (DMA):               14,056 (N/A)
                                                                                                 Type (Frequency):                Magazine (M)
                                                                                                 Page:                            27,28
                                                                                                 Section:                         Main
                                                                                                 Keyword:                         Pretzel Crisps




From page 27                                                       Watchers. They are made with non-GMO whole grain                 confections and snack manufacturer Georgia Nut Co. to
of a smoothie or a bar, but with the salty crunch of a chip.       kernels, contain zero grams trans fat and zero grams hydro-      introduce a line of ready-to-eat snack mixes for grocery and
Meat Chips is available in four different flavors: nacho, salsa,   genated or partially hydrogenated oils, and are gluten free.     convenience stores. The launch marks the first time the ice
pepper and ranch.                                                  They are available in 4-oz. bags, SRP $2.99.                     cream flavor will appear in the snack food aisle.
                                                                                                                                       Three "trail mix' flavors will be offered, two of them based
                                       Cabo Chips                  Snack Factory                                                    on Denali's Original Moose Tracks and Extreme Chocolate
                                         Southern California-        Snack Factory has added                                        Moose Tracks. The third flavor, Caramel Moose Tracks,
                                      based Cabo Chips has         new flavors to its Pr el                                         has been developed specifically for the snack mix launch.
                             f.       launched two new             Ci
                                                                   jLE .s.s line: Gluten Free                                       Available in 1.5-oz. single-serve "impulse" packages, 3.0-oz.
              CABO                    flavors: Churro and          i7
                                                                   • t iFnal Minis, Gluten                                          "sharing" size and 6.0-oz. "value size" bags, the snack mixes
              CHIPS                   Mango Chili Lime. The        Free Salted Caramel Minis                                        have a suggested retail price of $0.99, $1.79 and $2.99,
                                      chips, made from 100         and Sriracha & Lime.                                             respectively. Custom sizes and package types are also avail-
                                      percent whole grains,           The new Original Minis                                        able to the trade.
                                      are also gluten-free,        are bite-sized versions of                                         "Our passionate ice cream fans continue to ask us for new
                                      Non-GMO          verified,   popular Snack Factory                                            ways to enjoy the Moose Tracks flavor experience:. said Neal
                                      vegan and kosher.            Pretzel Crisps, minus the 40                                     Glaeser, president of Denali Flavors. "We felt the time is
                                         "It's astonishing how     gluten, with 110 caM-                                            right for a grab-and-go snack mix that mirrors the ice cream
                                      many ingredients you'll                                                                       experience our fans love, and our famous salty-sweet Moose
                                      find on food labels;                                                                          Tracks fudge works particularly well in snack food form:.
                                      many of which are
                                      tough to pronounce:.
                                      said Christian Butte,
                                                                    Pir=cmium                   ries per serving. The Salted
                                                                                                Caramel Minis combine the
                                                                                                crunch of Pretzel Crisps with
                                                                                                                                    Pop Secret
                                                                                                                                       Pop Secret popcorn has introduced three new products:
                                      founder and CEO of            Pcilfc(Ct/i/A               the flavor of creamy caramel        single serve Kernel Packs for the stovetop and two new
                                      Cabo Chips. "Cabo                                         for a sweet and salty flavor;       microwave popcorn flavors; Double Butter and Sweet 'n
                                      Chips are real chips                                      120 calories per serving.               Crunchy Cinnamon Roll
                                      made from real ingre-                                        The Sriracha & Lime                                                    Pop Secret Kernel
                                      dients. Our chips are                                     Pretzel Crisps combine the                                              Packs contain eight
                                      cut from real tortillas                                   spice of sriracha with the                                              individual pouches
                                      and, as well as having                                    refreshing taste of lime; the                                           of Pop Secret's Jumbo
                                      pronounceable ingre-                                      7.2-oz. bags are sold in deli                                           Kernels, reducing the
                                      dients you can count                                      sections at retailers nation-                                           measuring       guess-
                                      on both hands, they are                                   wide. Each 10-crisp serving                                             work in making fresh,
                                      packed full of flavor."                                   has 110 calories.                                                       stovetop    popcorn.
                                         Inspired from the                                                                                                              The Double Butter
                                      regional flavors of          Denali Flavors & Georgia Nut
Cabo San Lucas, Mexico, the Churro flavor Is salt-free, and          West Michigan-based Denali Flavors, developer of
the Mango Chili Lime flavor caters to those looking for            Original Moose Tracks ice cream, has partnered with
something in the sweet and savory category while also incor-
porating ancient grains like Teff and Chia. SAP $3.49.

Jolly Time Pop Corn
  Jolly Time Pop Corn offers                   Jolly
three new ready-to-eat popcorn                 lime ;(1
varieties: Kinda Sweet... Kinda                     r
Salty, with a kettle corn flavor;
Sea Salted, popped in sunflower                                                                                                                                                   microwave
oil and seasoned with sea salt; and                                                                                                                               popcorn flavor is packed with
White Cheddar, with the taste of
aged white cheddar.
                                         *Ida.                                                                                                                  butter flavor and Cinnamon
                                                                                                                                                                Roll, the newest addition to the
  With 25-35 calories per cup, the          irotisay                                                                                                            Sweet 'n Crunchy line, is coated
                                                                                                                                                               with a sweet cinnamon glaze.
new items are the only ready-to-
eat popcorns endorsed by Weight




                              Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 25 of 35
                                                                                                                                                                                                      marlo
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 26 of 35
 The                                         Date:                Friday, May 01, 2015
                                             Location:            GAINESVILLE, GA

SHELBY                                       Circulation (DMA):
                                             Type (Frequency):
                                             Page:
                                                                  14,162 (N/A)
                                                                  Magazine (10Y)
                                                                  34,39
  REPORT                                     Section:
                                             Keyword:
                                                                  Main
                                                                  Pretzel Crisps


             Snacks news...
             Meat Chips combine corn, chicken
                A brand new snack chip hitting the marketplace may
             change the way consumers eat protein. Meat Chips is the
             first seasoned gluten-free tortilla chip made with real white
             chicken meat and ground corn. With 21 grams of protein
             per snack size grab bag, this new product offers the protein




             of a smoothie or a bar, but with the salty crunch of a chip.
             Meat Chips is available in four different flavors: nacho, salsa,
             pepper and ranch.

                                             Snack Factory adds
                                             three new items
                rr    gbuck FACTOR*
                                               Snack Factory has added
                                             new flavors to its pretzel
                                             Crisps line: Gluten Free
                                             Original Minis, Gluten Free
                                             Salted Caramel Minis and
                                             Sriracha & Lime.
                                               The new Original Minis
                                             are bite-sized versions of
                                             popular Snack Factory Pretzel
                                             Crisps, minus the gluten,
                                             with 110 calories per serving.
                                             The Salted Caramel Minis
                                             combine the crunch of Pretzel
             Crisps with the flavor of creamy caramel for a sweet and salty
             flavor; 120 calories per serving.
                The Sriracha & Lime Pretzel Crisps combine the spice of
             sriracha with the refreshing taste of lime; the 7.2-oz. bags are
             sold in deli sections at retailers nationwide. Each 10-crisp
             serving has 110 calories.

             Denali, Georgia Nut launch sweet snacks '19
               West Michigan-based Denali Flavors, developer of Original
             Moose Tracks ice cream, has partnered with confections and
             snack manufacturer Georgia Nut Co. to introduce a line
             of ready-to-eat snack mixes for grocery and convenience
             stores. The launch marks the first time the ice cream flavor
             will appear in the snack food aisle.
               Three "trail mix" flavors will be offered, two of them based




       Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 27 of 35
 The                                               Date:
                                                   Location:
                                                                             Friday, May 01, 2015
                                                                             GAINESVILLE, GA

SHELBY                                             Circulation (DMA):
                                                   Type (Frequency):
                                                                             14,162 (N/A)
                                                                             Magazine (10Y)
                                                   Page:                     34,39
  REPORT                                           Section:
                                                   Keyword:
                                                                             Main
                                                                             Pretzel Crisps

            on Denali's Original Moose Tracks and Extreme Chocolate
            Moose Tracks. The third flavor, Caramel Moose Tracks,
            has been developed specifically for the snack mix launch.
            Available in 1.5-oz. single-serve "impulse" packages, 3.0-oz.
            "sharing" size and 6.0-oz. "value size" bags, the snack mixes
            have a suggested retail price of $0.99, $1.79 and $2.99, respec-
            tively. Custom sizes and package types are also available to
            the trade.
               "Our passionate ice cream fans continue to ask us for new
            ways to enjoy the Moose Tracks flavor experience; said Neal
            Glaeser, president of Denali Flavors. "We felt the time is
            right for a grab-and-go snack mix that mirrors the ice cream
            experience our fans love, and our famous salty-sweet Moose




             Tracks fudge works particularly well in snack food form.

             Deep River Snacks' following grows
                Deep River Snacks is a Deep River, Connecticut-base
             company that produces premium chips, popcorn and bake
             crisps made with simple, wholesome ingredients but
             focus on flavor.
                Deep River Snacks' portfolio includes 12 vane es
             kettle-cooked potato chips available in 1-oz., 2-oz. and
             5-oz. sizes; a new line of flavored tortilla chips available i
             1.5-oz. and 5-oz. sizes in Nacho Cheese and Peach Habanero
             flavors; Organic Popcorn with Sea Salt (5/8 oz.); Sharp Whit
             Cheddar Popcorn (7/8 oz. and 2 oz.); and Baked Crisps
             Sea Salt (1 oz.).




                                      sweet Maui
                                           Onion                Olive
                                      ro.t.nwici Ri..fr 441   totik   flub
                                                                  .macaw



               The company says it has cultivated a following for i
             kettle-cooked potato chip varieties like Sweet Maui Onion,
             NY Spicy Dill Pickle, Rosemary & Olive Oil and Age
             Cheddar & Horseradish.




       Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 28 of 35
 The                                         Date:
                                             Location:
                                                                  Friday, May 01, 2015
                                                                  GAINESVILLE, GA

SHELBY                                       Circulation (DMA):
                                             Type (Frequency):
                                                                  14,162 (N/A)
                                                                  Magazine (10Y)
                                             Page:                34,39
  REPORT                                     Section:
                                             Keyword:
                                                                  Main
                                                                  Pretzel Crisps
               All Deep River Snacks products are certified gluten free,
             nut free, Kosher certified, and made from non-GMO ingredi-
             ents (seven products are Non-GMO verified). The co
             does not use artificial flavors, colors or preservative
               In addition, Deep River Snacks highlights a charity p
             on each bag of chips in an effort to provide awareness fo
             their good work. Giving back is a core founding principle o
             the company; in 2014, 14 percent of profits were donated to
             charity.
                                                            Please see page 39

              Jack Link's refreshes brand
                 Jack Link's Protein Snacks has launched a multifaceted
              brand refresh that includes an updated logo, package design
              and product formulation. Jack Link's says the brand and
              product updates position the Wisconsin-based company to
              continue to lead category growth into the future.
                "The meat snacks category is on fire and so is Jack Link's;
              said Jeff LeFever, VP of marketing at Jack Link's. "We want to
              continue to push the category to new levels. As the category
              leader, it is our mission to provide our retail partners with a
              brand, product and package that will continue to drive their
              sales:"




                Added Mike Gerber, VP of research and development at
              Jack Link's, "Consumers want cleaner labels and healthier
              snacks without sacrificing taste. That is precisely what we
              are able to deliver with our new product formulation"
                Jack Link's new logo was designed to better represent
              the brand's "Feed Your Wild Side" positioning and overall
              appeal. The change also includes a shift from meat snacks to
              protein snacks, creating a broader, more dynamic innovation
              pipeline for Jack Link's.
                The new package design helps consumers easily identify
              different proteins, flavors and key nutritional facts 12 percent
              faster and has increased purchase intent by 11 percent over
              the previous design, the company says.
                In addition, Jack Link's says its food scientists worked for
              three years to develop a proprietary process to remove MSG
              and preservatives without sacrificing taste, texture or quality
              throughout the shelf life of the product.

              Boar's Head introduces line of
              premium snacks
                The Boar's Head Brand now offers its own brand of snacks,
              pulled together from five product families of portable items.




       Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 29 of 35
 The                                         Date:
                                             Location:
                                                                  Friday, May 01, 2015
                                                                  GAINESVILLE, GA

SHELBY                                       Circulation (DMA):
                                             Type (Frequency):
                                                                  14,162 (N/A)
                                                                  Magazine (10Y)
                                             Page:                34,39
  REPORT                                     Section:
                                             Keyword:
                                                                  Main
                                                                  Pretzel Crisps

                 The snacks are: Butcher Craft' London Broil Seasoned
              All Natural Beef Jerky and Buffalo Style All Natural Turkey
              Jerky; Cheese Snack Pouches in three varieties—Vermont
              Cheddar Cheese, Gruyere Cheese and a combo pack featur-
              ing three Pepper Colby Jack' and Chipotle Gouda cheeses
              (individually wrapped); Hummus Snack Packs, featuring




             all-natural hummus and gluten-free pretzels in Traditional
             Hummus and Roasted Red Pepper Hummus varieties;
             Hummus Singles, portioned in Traditional, Roasted Red
             Pepper and Roasted Chipotle Pepper flavors; and Antipasto
             Packs—Boar's Head Genoa Salame & Picante Provolone
             Cheese or Sopressata & Picante Provolone Cheese pre-sliced
             antipasto combinations.
                Boar's Head is made with no fillers, byproducts, artificial
             colors or flavors, trans fat or gluten.
                Boar's Head products are available at elect supermarkets,
             gourmet stores and fine delicatessens naionwide.

             PepsiCo adds Cracker Jack'D
                Cracker Jack'D, a brand from PepsiCo' Frito-Lay Division,
             has added two new protein-packed addions to its product
             portfolio. New Cracker Jack'D Protein Mc is available in two
             flavors—Peanut Butter
             Crunch and Double
             Chocolate—both featur-
             ing sweet coated peanuts
             mixed with granola clus-
             ters. "Each flavor element
             was uniquely developed
             for the working male
             who wants a hearty and
             filling sweet snack that
             will help fuel each day to
             the finish line," according to the company.
                Each serving as 7g of protein.
                "Protein provides the energy needed to get through life's
             everyday hurdles:' said Ryan Matiyow, senior director of
             marketing at Frito-Lay. "New Peanut Butter Crunch and
             Double Chocolate Cracker Jack'D snack mixes give consum-
             ers a great tasting snack with the fuel they desire to help
             them to power through the day:'
                Available in select retail stores nationwide, Cracker lack!D
             Protein Mixes can be found in 2.75-oz. bags; SRP $2.49.

             Primzie gets additional funding
               Primizie is an Austin, Texas-based company that offers




       Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 30 of 35
 The                                         Date:
                                             Location:
                                                                  Friday, May 01, 2015
                                                                  GAINESVILLE, GA

SHELBY                                       Circulation (DMA):
                                             Type (Frequency):
                                                                  14,162 (N/A)
                                                                  Magazine (10Y)
                                             Page:                34,39
  REPORT                                     Section:
                                             Keyword:
                                                                  Main
                                                                  Pretzel Crisps



             handmade artisanal specialty crispbreads. Primizie snacks
             retail for $3.99 and are available in four flavors: Italian Herb;
             Gouda and Garlic; Simply Salted; and Chimayo Chile and
             Lime.

                Primizie snacks are sold in more than 7,000 stores nation-
             wide, including Albertsons, ShopRite, Whole Foods, H-E-B/
             Central Market, Safeway, Kroger and Publix.
                Now the company has raised $3.5 million in a Series B
             financing round from Boulder Brands Investment Group
             (BBIG) and Austin-based based Tasty Ventures, a consumer
             products-focused venture fund created by Sweet Leaf Tea
             founders Clayton Christopher and David Smith. The brand
             had raised $2.5 million in prior rounds.
                "Primizie stands out in the snack space,
             particularly the ever-growing natural
             channel, because it's a high-quality, first-
             of-its-kind product that tastes delicious.
             We are always looking for trends and
              Primizie has made a big splash in a major
             way,"said BBIG director, Duane Primozich.
                "As Primizie has continued to grow,
             many new opportunities have arisen and
             this investment from Boulder Brands will
             provide us with the necessary funding to
             explore those options and continue our
             trajectory," said founder of Primzie, Mark Spedale. "We are
             also very excited about the experience and expertise that
             Boulder Brands can bring to our organization."

             Route 11 Potato Chips growing Va. plant
                Route 11 Potato Chips will expand its existing potato chip
             production facility in Mount Jackson, Virginia. The company
             will invest more than $1.2 million and create 13 jobs in
             Shenandoah County, thanks to an AFID (Agriculture and
             Forestry Industries Development Fund) grant and county
             matching funds.
                The company, which has built a reputation for producing
             kettle-cooked potato chips with unique flavors, will install
             a second production line in its current facility to meet
             increased demand for its potato chips, particularly increased
             orders of its sweet potato chips. The company sources chip-
             ping potatoes from Virginia and beyond, while sourcing 100
             percent of its sweet potatoes from Virginia.
                "The AFID grant could not have come at a better moment
              for us:' said Sarah Cohen, co-owner of Route 11 Potato
             Chips. "We're making a sizable investment to install a second
             production line, and the AFID grant and county matching
             funds will help ensure that we ramp up production to meet
              the demands of our growing customer base. This expansion
              and the new jobs being created are exciting for Route 11, and
              we are extremely grateful to Shenandoah County and the
              Commonwealth of Virginia for their support of the project"
                 Route 11 Potato Chips also is committing to purchase




       Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 31 of 35
 The                                      Date:
                                          Location:
                                                               Friday, May 01, 2015
                                                               GAINESVILLE, GA
SHELBY                                    Circulation (DMA):
                                          Type (Frequency):
                                                               14,162 (N/A)
                                                               Magazine (10Y)
                                          Page:                34,39
  REPORT                                  Section:
                                          Keyword:
                                                               Main
                                                               Pretzel Crisps




             more than 1.5 million pounds of potatoes and sweet potatoes
             from local producers, supporting existing agribusinesses in
             the region.




       Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 32 of 35
                                                                                      marlo
 The                                                           Date:                            Wednesday, August 01, 2018
                                                               Location:                        GAINESVILLE, GA

SHELBY                                                         Circulation (DMA):
                                                               Type (Frequency):
                                                                                                15,752 (N/A)
                                                                                                Magazine (10Y)
                                                               Page:                            31
  REPORT                                                       Section:
                                                               Keyword:
                                                                                                Main
                                                                                                Pretzel Crisps

                                                                                      •••
 Briefly • • •                                                    Snack Factory Pretzel Crisps now in two
 Jell-0 as a toy: The iconic                                      new varieties: Snack Factory, a recent addition
 brand best known for gelatin                                     to The Campbell Soup Co.'s snack portfolio, has
 and pudding products has                                         added to its Pretzel Crisps line with
 rolled out Jell-O Play, its                                      Sourdough and Cinnamon Sugar
 first-ever line of gelatin                                       flavors.
 toys. The line came from                                            The company says Sourdough
 Springboard, the new Kraft Heinz                                 Pretzel Crisps pair well with
 platform dedicated to disruptive                                 deli meats, cheeses and spreads;
 food brands. The edible toys were                                Cinnamon Sugar Pretzel Crisps pair
 built around themes specifically chosen to                       with fresh fruit, whipped topping or
 spark kids' creativity, from ocean explorations and              chocolate dips.
 jungle safaris to construction sites and adventures                 Snack Factory Pretzel Crisps,
 in the sky. The line includes Jell-O Play Cutters and            which have about 100 calories per serving, can be
 Jell-O Play with Edible Stickers; all are priced under           found in the deli section of grocery stores nationwide.
 $5. Available at retail stores nationwide. The line was                                    •••
 launched with a short-animated film, "Bring Your                 Hormel expands bacon topping line: Hormel
 Kitchen to Life" as part of the brand's larger digital           Foods has launched four new bacon toppings:
 and social media marketing campaign, "Think it.                  Cherrywood Real Bacon Crumbles, Pecanwood Real
 Make it. Eat it:'                                                Bacon Crumbles, Real Chopped Bacon and Single-
                •••                                               Serve Real Bacon Bits. Made from 100 percent bacon,
 Comfort food help: Kentucky Kernel has                           the toppings are a way for consumers to conveniently
 unveiled Southern-Style Biscuits & Gravy Fixins, a               add real bacon to salads, soups, pastas and other
 kit that helps home cooks make traditional southern              recipes.
 buttermilk biscuits and white gravy (which features
 Kentucky's Kernel's signature blend of 10 herbs and
 spices). The mixes are certified OU Kosher, peanut-
                 and tree-nut free, and contain no egg
                 or soy.
                    "This kit was a fast favorite—the
                 kitchen filled up every time we cooked
                 it up!" said Erin Goldstein, market-
                 ing and R&D manager for Kentucky                    Packaged in 3-oz. resealable pouches, Cherrywood
                 Kernel in Effingham, Illinois. "Fluffy           and Pecanwood Real Bacon Crumbles contain 40
                 biscuits, savory white gravy—what's              percent less fat than pan-fried bacon, according to the
                 not to love? You just add a little butter,       company. Hormel Black Label Real Chopped Bacon
 some milk and a package of breakfast sausage, and it's           takes fully cooked bacon strips and chops it into large,
 ready in no time!'                                               ready-to-eat pieces for consumers; available in 3.5-oz.
   The mixes come in separate fresh-seal pouches;                 resealable pouches.
 8-10 biscuits per package. The kit soon will be avail-                              •••
 able through select retailers.                                  Sonoma Creamery bars now available via
                           •••                                   Dot Foods: Dot, the largest food industry redis-
 Planters Cheez Balls and Cheez Curls back                       tributor in North America, is now offering Sonoma
 for limited time: Consumers asked, so Planters                  Creamery's Sonoma Cheese Crisp Bars, as well as
 again is offering its Cheez Balls and                           Sonoma Cheese Crisps and Mr. Cheese O's.
 Cheez Curls for a limited time that                                "We couldn't be more pleased to be in partnership
 started in July. "We heard many impas-                          with Dot Foods," said John Crean, president and CEO
 sioned pleas for us to bring Cheez Balls                        of Sonoma Creamery in Sonoma, California. "Dot
 and Cheez Curls back over the years,                            Foods has a unique market position and is able to
 and we wanted to give our fans a chance                         deliver to over 4,400 different
 to reunite with their most-missed                               distributor warehouses as well
 cheesy snack!' said Melanie Huet,                               as retail distribution centers.
 Planters' head of brand building. "We                           This reach is unparalleled in
 made sure our Cheez Balls and Cheez Curls still have            the United States!'
 the same delicious taste, airy texture and fluorescent             Sonoma expects to gain
 color you know and love, so our fans can enjoy a                distribution for its cheese
 nostalgic trip down memory lane with every canister:'           snacks—which        are    high
   Cheez Balls come in 2.75-oz. canisters, Cheez                 protein, low carb, no sugar and                             Page 1 of 1
 Curls in 4-oz. canisters; SRP $1.99.                            in on-the-go convenience.


     2018 SHELBY REPORT OF THE SOUTHEAST
 All Rights Reserved.

                                                              Account: 32892 (27491)
                                                                            -6135
                                                        For reprints or rights, please contact the publisher

                    Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 33 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 34 of 35
Case 3:17-cv-00652-KDB-DSC Document 45-7 Filed 10/29/18 Page 35 of 35
